El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El día 28 de julio de 1989 un magistrado adscrito a la Sala de Santa Isabel del Tribunal Municipal determinó causa probable para arresto, al amparo de las disposicio-nes de la Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, contra los aquí peticionarios José L. Torres Giménez y William J. Esparra Berrios por una supuesta infracción al Art. 15 —delito grave— de la Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. see. 3201 et seq.). El caso fue remitido a la Sala de Juana Díaz del Tribunal de Distrito de Puerto Rico para *79la celebración de la correspondiente vista preliminar esta-tuida por la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. III.
En vista de las cuestiones legales planteadas en el re-curso de certiorari hoy ante nuestra consideración, resulta necesario transcribir el texto de la denuncia a base de la cual se determinó causa probable para arresto contra los aquí peticionarios. La misma lee:
Los referidos acusados: WILLIAM J. ESPARRA BERRIOS Y JOSE L. TORRES GIMENEZ; allí y entonces ilegal, voluntaria, maliciosa y criminalmente a sabienda[s], violaron lo dispuesto en la Ley 8 Artículo 15 de Ley Vehicular de Puerto Rico vigente. Consiste dicha violación en que en fecha, hora y sitio arriba indicado, éstos actuando en común y mutuo acuerdo, se apro-piaron de un FLAIR (sic.) el cual pertenece a un Jeep marca Zusuki (sic.) modelo 1988 con tablilla ARI-334 perteneciente al Sr. Wilbert Cintrón Rosa con residencia en el Bo. Peñuelas Ca-lle 3 # 66 de Santa Isabel.
Estos al momento de ser sorprendidos por el Gdia. Luis G. Gonzaga Santiago, placa 529 y el Gdia. Isael Rosario Ralat placa 13831 aderito (sic.) a dicho Distrito, transportaban dicha propiedad en el asiento trasero del auto Toyota Tercel modelo 1988 con tablilla AUH-536 el cual fue confiscado por orden de la fiscal Ivette Hernández de la Fiscalía de Ponce. (Énfasis suplido.) Exhibit I, pág. 1.
Celebrada, el 27 de septiembre de 1989, la vista preli-minar pautada ante el Tribunal de Distrito, Sala de Juana Díaz, dicho foro judicial determinó causa probable contra los aquí peticionarios “por el delito imputado”. En atención a ello, el Ministerio Público radicó un pliego acusatorio contra dichos peticionarios, el cual lee:
El referido acusado, WILLIAM J. ESPARRA BERRIOS, allá en o por el día 28 de julio de 1989 y en Santa Isabel, Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico - Sala de Ponce, ilegal, voluntaria, maliciosa y criminalmente poseyó, retuvo y /o dispuso de piezas de un vehí-culo de motor, marca Jeep-Suzuki Modelo 1988, tablilla ARI-334, consistentes de un “Flair” (sic.) lado derecho delantero per-teneciente a LUIS N. CINTRON COLON, a sabiendas de que *80habían sido obtenidas de forma ilícita mediante el delito de apropiación ilegal. Actuando en concierto y de común acuerdo con José L. Torres Giménez.
El referido acusado, JOSE L. TORRES GIMENEZ, allá en o por el día 28 de julio de 1989 y en Santa Isabel, Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico - Sala de Ponce, ilegal, voluntaria, maliciosa y cri-minalmente poseyó, retuvo y ¡o dispuso de piezas de un vehículo de motor, marca Jeep-Suzuki, Modelo 1988, tablilla ARI-334, consistentes de un “Flair” (sic.) lado derecho delantero pertene-ciente a LUIS N. CINTRON COLON, a sabiendas de que ha-bían sido obtenidas de forma ilícita, mediante el delito de apro-piación ilegal. Actuando en concierto y de común acuerdo con William J. Esparra Berr[í]os. (Enfasis suplido.) Exhibit III, págs. 1-2.
Llegado el día señalado para el acto de lectura de acusación, y dentro del término solicitado por la defensa para hacer alegación, ésta radicó ante el Tribunal Superior de Puerto Rico, Sala de Ponce, una solicitud de desestimación de la acusación, amparada la misma en las disposiciones del inciso (i) de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. 11.(1) Alegaron en dicha moción, en síntesis y en lo pertinente, que: a pesar de que en la denuncia radicada se hacía mención específica del Art. 15 de la referida Ley Núm. 8 de 1987 (9 L.P.R.A. see. 3214), el delito que verdaderamente se le imputaba a los acusados en el cuerpo o texto de la denuncia lo era una infracción al Art. 19 de la citada Ley Núm. 8 (9 L.P.R.A. see. 3218) en su modalidad menos grave\ y que siendo ello así, y habiéndose determinado causa “por el delito imputado”, el Fiscal no tenía autoridad para radicar dicho pliego acusatorio.
Habiéndose opuesto el Ministerio Fiscal a la solicitud de la defensa, y luego de que el tribunal de instancia eSCU-*81chara la argumentación oral que las partes tuvieron a bien hacer, dicho foro judicial declaró, en corte abierta, sin lugar la referida moción de desestimación. Inconformes, los acu-sados acudieron —vía certiorari— ante este Tribunal, im-putándole al foro de instancia haber errado al
...declarar sin lugar la moción radicada por la defensa al am-paro de la Regla 64(i) de Procedimiento Criminal, cuando lo imputado en la denuncia y determinación de causa fue una infracción al Artículo 19 (menos grave) y no el Artículo 15 de la ley para la protección de la propiedad vehicular; careciendo el Ministerio Público de facultad para acusar por una infracción al Artículo 15 de la referida ley. Petición de certiorari, pág. 3.
Le concedimos término al Procurador General de Puerto Rico, el día 23 de enero de 1990, para que mostrara causa
...por la cual no debamos ordenar al ministerio público que presente acusación por el delito menos grave contemplado en el Art. 19 de la Ley Núm. 8 de 5 de agosto de 1989.
Se paralizan los procedimientos en el tribunal de instancia, hasta tanto este Tribunal disponga lo contrario.
El Procurador General ha comparecido en cumplimiento de la referida resolución. En su comparecencia sostiene dicho funcionario, en síntesis y en lo pertinente, que la de-nuncia originalmente radicada contra los peticionarios im-putaba una infracción al citado Art. 15 de la referida Ley Núm. 8, por lo que la determinación de causa probable realizada por el Tribunal de Distrito, al amparo de las dis-posiciones de la mencionada Regla 23 de Procedimiento Criminal, “por el delito imputado” efectivamente “autorizó” al Fiscal a radicar una acusación por infracción al citado Art. 15 de la citada Ley Núm. 8. Sostiene el Procurador, sin embargo, que no conteniendo la acusación “el elemento ‘transporte’ ”, procede devolver el asunto al Tribunal Superior para que el Ministerio Fiscal solicite la enmienda de la acusación a esos efectos, ello al amparo de lo dispuesto por la Regla 38(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. *82II; esto es, subsanación de defecto sustancial en la acusación. Resolvemos.
hH
Con el propósito, o motivo, específico de combatir uno de los graves problemas delictivos que aquejan a nuestro País, el del hurto o robo de vehículos de motor, el legislador tuvo a bien aprobar la citada Ley para la Protección de la Propiedad Vehicular. Se estimó que mediante la creación de delitos específicos, relativos a vehículos de motor, se podía ayudar a conjurar, de una manera más efectiva, dicha problemática situación.(2)
A esos efectos, y con esos propósitos, se legisló para im-ponerle la obligación de llevar a cabo ciertas y determina-das gestiones al Secretario de Transportación y Obras Pú-blicas de Puerto Rico (Art. 7 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3206); al Secretario de Hacienda de Puerto Rico (Art. 8 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3207); a la Autoridad de Navieras de Puerto Rico (Art. 9 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3208); a las compañías de seguro (Art. 10 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3209); a la Policía de Puerto Rico (Art. 11 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3210); a los manufactureros de llaves, mecánicos, hojalateros, pintores de vehículos de motor, operadores de centro de inspección, operadores de depósi-tos de chatarra y a operadores de negocios de alquiler de vehículos de motor (Art. 12 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3211), y a los dueños de los vehículos (Art. 13 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3212). Por otro lado, se le confirió a los agentes del orden público la autoridad para “detener e inspeccionar y retener para investigación”, *83por un período de tiempo razonable, cualquier vehículo de motor o pieza del mismo siempre y cuando ocurriera una o más de unas circunstancias que la Ley enumera (Art. 14 de la Ley Núm. 8, ante, 9 L.P.R.A. see. 3213).
En lo que respecta a la situación específica que plantea el recurso hoy ante nuestra consideración, mediante el citado Art. 15 de la Ley Núm. 8, ante, se intenta combatir y penalizar el “comercio ilegal” de vehículos y piezas de los mismos. A esos efectos, dispone el Art. 3 5 que:
Violaciones - Comercio ilegal de vehículos y piezas; sanciones Toda persona que posea, compre, reciba, almacene, oculte, transporte, retenga o disponga mediante venta, trueque o de otro modo algún vehículo de motor o pieza de un vehículo de motor, a sabiendas de que fue obtenida mediante apropiación ilegal, robo, extorsión o cualquier otra forma ilícita, será san-cionada con una pena de reclusión por un término fijo de seis (6) años. De mediar circunstancias agravantes, la pena fija es-tablecida podrá ser aumentada hasta un máximo de diez (10) años; de mediar circunstancias atenuantes podrá ser reducida hasta un mínimo de cuatro (4) años. El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión aquí establecida o ambas penas. (Enfasis suplido.)
Como podemos notar de una mera lectura del transcrito artículo de ley, el mismo establece un delito grave que puede ser cometido de dos (2) maneras o formas principales. En primer lugar, se infringe dicha disposición legal al poseer, comprar, recibir, almacenar, ocultar, trans-portar y retener, un vehículo de motor, o pieza del mismo, a sabiendas de que dicho vehículo, o pieza, fue obtenido me-diante apropiación ilegal, robo, extorsión o cualquier otra forma ilícita. En segundo término, igualmente infringe dicha disposición legal la persona que disponga mediante venta, trueque o de otro modo un vehículo de motor, o pieza del mismo, a sabiendas de lo antes expuesto. Es de notar que dicha disposición legal se infringe, en cualesquiera de las dos (2) antes mencionadas modalidades principales, in-*84dependientemente del valor monetario del vehículo o de la pieza del mismo.
Mediante los Arts. 18 y 19 de la Ley Núm. 8, ante, 9 L.P.R.A. sees. 3217 y 3218, se castiga la apropiación ilegal en sí del vehículo de motor o de cualquier pieza del mismo. En lo que respecta a las piezas de un vehículo, establece el mencionado Art. 19 que:

Apropiación ilegal de pieza de vehículo

Toda persona que ilegalmente se apropiare sin violencia ni intimidación de alguna pieza de un vehículo de motor, pertene-ciente a otra persona, será sancionada con pena de reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares o ambas penas a discreción del tribunal, si el valor de la pieza del vehículo de motor no llegare a cien (100) dólares. Si llegare o excediere este valor, será sancionada con pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija establecida po-drá ser aumentada hasta un máximo de cinco (5) años; de me-diar circunstancias atenuantes, podrá ser reducida hasta un mínimo de dos (2) años. El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión. (Enfasis suplido.)
Como podrá notarse, mediante esta disposición legal se puede incurrir en la comisión de un delito grave o uno me-nos grave, ello dependiendo del valor de la pieza hurtada o apropiada ilegalmente.
rH hH
Una lectura de la denuncia que se radicara en el presente caso demuestra que el Estado, a pesar de que expresamente mencionó en la misma el citado Art. 15 de la Ley Núm. 8, ante, como el estatuto infringido, realmente le imputó a los aquí peticionarios en el cuerpo de la denuncia haber infringido tanto el mencionado Art. 15 como el antes citado Art. 19 de la Ley Núm. 8, ante. Como se puede notar, en el primer párrafo de la denuncia se le imputó la “apropiación” de una pieza del vehículo de motor en controver-*85sia, lo que constituye una infracción al Art. 19 de la Ley Núm. 8, ante, y en el segundo párrafo de dicha denuncia se le imputó la “transportación” de la pieza del vehículo de motor, lo que constituye una violación al Art. 15 de la Ley Núm. 8, ante. En otras palabras, la referida denuncia ado-lecía del defecto de imputar más de un delito, Regla 64(j) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y/o existía una indebida acumulación de delitos en dicha denuncia, Regla 64(k) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
El problema antes mencionado se complica en vista del hecho.de que el magistrado que presidió la vista prelimi-nar, que establece la Regla 23 de Procedimiento Criminal, ante, al determinar causa probable para acusar no especi-ficó el delito por el cual lo hacía, sino que hizo constar la frase “por el delito imputado”. Procede, naturalmente, pre-guntarse: ¿por cuál delito?; ¿por el Art. 15 o el Art. 19 de la Ley Núm. 8, ante?
Dicha anómala situación es el producto o resultado directo de la indeseable práctica de algunos jueces de instan-cia de no particularizar, al determinar causa probable bajo las disposiciones de la Regla 23 de Procedimiento Criminal, ante, el delito específico por el cual determinan causa probable contra el ciudadano que es llevado ante su presencia. Exhortamos, e instruimos, a los señores jueces de instancia a abandonar la práctica de hacer constar que de-terminan causa probable “por el delito imputado” y, en su lugar, hacer constar el delito específico por el cual determi-nan dicha causa probable.
Dichos magistrados deben mantener presente que las disposiciones del inciso (c) de la citada Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, les autoriza a determinar causa probable por el delito que ellos entiendan procedente, independientemente del “delito” especificado en la “denuncia” a base de la cual se le somete el caso. Deben mantener, igualmente, presente que el procedi-*86miento, hasta cierto punto sui géneris, que se establece en la citada Regla 23 de Procedimiento Criminal, hace inne-cesario que el Estado venga obligado a solicitar que se en-miende la denuncia, al amparo de lo dispuesto en la Regla 38 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en la situación de que la prueba presentada demuestre la comi-sión de un delito distinto al imputado en la “denuncia”.!3) Dicho de otra forma, el magistrado que preside la vista preliminar está en completa libertad de admitir la prueba que tengan a bien presentar las partes y determinar causa probable por el delito que él entienda infringido, indepen-dientemente del que se imputa en la “denuncia”.
hH I — i HH
Esta situación, no hay duda, impide que en el presente caso los peticionarios sean sometidos a juicio, sin ulterior trámite, bajo la acusación radicada ante el Tribunal Superior. Abora bien, el fundamento aducido por la defensa en apoyo de la solicitud de desestimación no es jurídicamente correcto. Como hemos visto, se solicitó la desestimación a base del inciso (i) de la Regla 64 de Procedimiento Criminal; esto es, que el fiscal no tenía “autoridad” para radicar la acusación. La “autoridad” a que se refiere este inciso (i) es la inherente al cargo de Fiscal según expresado y definido en la ley. Véase D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1981, pág. 107; véase, en adición, Pueblo v. Pérez Casillas, 126 D.P.R. 702 (1990).
*87Somos del criterio que el vehículo procesal que puede ser utilizado en el presente caso para corregir la anómala situación causada por el magistrado que presidió la vista preliminar lo es el inciso (p) de la citada Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; esto es, que se presentó contra los aquí peticionarios una acusación sin que se hubiere determinado causa probable por un magistrado "con arreglo a la ley y a derecho”. No podemos perder de vista, sin embargo, el hecho de que, independientemente de que no se pueda precisar el delito por el cual se determinó causa probable, en efecto hubo una determinación de causa probable, realizada la misma al amparo de la citada Regla 23 de Procedimiento Criminal, ante; determinación que goza de una presunción de corrección, regularidad y validez. A esos efectos, véanse: Rabell Martínez v. Tribunal Superior, 101 D.PR. 796, 799 (1973); Pueblo v. Tribunal Superior, 104 D.PR. 454, 459-460 (1975). Esto es, no se puede anular, o dejar sin efecto, dicha determinación de causa probable sin la celebración de una vista formal.
IV
A la luz de todo lo antes expuesto, resolvemos que el foro de instancia deberá celebrar, al amparo de las disposicio-nes del citado inciso (p) de la Regla 64 de Procedimiento Criminal, una vista con el propósito de determinar qué su-cedió en la vista preliminar celebrada por el Tribunal de Distrito; en otras palabras, dicho foro deberá determinar cuál fue la prueba que presentó el Ministerio Fiscal en dicha vista y, en consecuencia, por cuál delito fue que el ma-gistrado que presidió dicha vista preliminar determinó causa probable.(4)
*88Por los fundamentos antes expuestos, se expide el auto de “certiorari” radicado y se dictará Sentencia revocatoria de la orden recurrida, devolviéndose el caso al tribunal de instancia para procedimientos ulteriores consistentes con lo aquí resuelto.
El Juez Asociado Señor Alonso Alonso emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri.
— O —

(1) La citada disposición reglamentaria establece, en lo pertinente, que:
“La moción para desestimar la acusación o denuncia, o cualquier cargo de las mismas sólo podrá basarse en uno o más de los siguientes fundamentos:
“(i) Que el fiscal carecía de autoridad para presentar la acusación.” (Enfasis suplido.) 34 L.P.R.A. Ap. II, R. 64.


(2) Véase, a esos efectos, la Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987; véase, en adición, Pueblo en interés menor F.S.C., 128 D.P.R. 931 (1991).


(3) Distinta, naturalmente, es la situación en que se está celebrando el juicio en su fondo y se alega, por la defensa, incongruencia entre la denuncia, o acusación, y la prueba que pretende presentar el Estado. Pueblo v. Santiago Cedeño, 106 D.P.R. 663 (1978); Pueblo v. Cancel Peraza, 106 D.P.R. 28 (1977); Pueblo v. Flores Betancourt, 124 D.P.R. 867 (1989).


(4) Si a juicio del magistrado de instancia la prueba que presentara el Estado durante la vista preliminar sostiene una determinación de causa probable por el delito de infracción al Art. 15 de la Ley Núm. 8, ante, la moción de desestimación deberá ser declarada sin lugar.